DISMISS; and Opinion Filed July 30, 2015.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00457-CV

                                  JAIMIE DANIELS, Appellant
                                            V.
                                 BROOKFIELD APTS., Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-01593-E

                              MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown, and Stoddart
                                    Opinion by Justice Brown
       By letter dated April 9, 2015, the Court directed appellant to pay the filing fee for the

appeal within ten days. On May 29, 2015, we notified appellant that the Dallas County Clerk

had informed us no payment had been made for the clerk’s record. We directed appellant to file,

within ten days, written verification that she had either paid or made payment arrangements for

the clerk’s record or she was entitled to proceed without payment for the record. We warned that

failure to do so would result in dismissal of the appeal. Appellant has not responded to either

letter, the filing fee has not been paid, and the clerk’s record has not been filed.
       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b),

42.3(a).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE


150457F.P05




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JAIMIE DANIELS, Appellant                             On Appeal from the County Court at Law
                                                      No. 5, Dallas County, Texas
No. 05-15-00457-CV         V.                         Trial Court Cause No. CC-15-01593-E.
                                                      Opinion delivered by Justice Brown, Chief
BROOKFIELD APTS., Appellee                            Justice Wright and Justice Stoddart
                                                      participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellee Brookfield Apts. recover its costs of this appeal from
appellant Jaimie Daniels.


Judgment entered this 30th day of July, 2015.




                                                –3–